Citation Nr: 1244303	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to PTSD or as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964 and from October 1968 to December 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in part, denied service connection for hypertension.  Jurisdiction has been transferred to the Oakland, California Regional Office (RO).

In October 2009 the Veteran testified before the undersigned Veterans Law Judge in a hearing conducted at the RO.  A transcript of that hearing is of record. 

In May 2010 and in August 2011, the Board remanded the matter to the RO for additional evidentiary development.    


FINDINGS OF FACT

Hypertension was not manifested during the Veteran's active service or for many years thereafter, nor is hypertension otherwise related to such service; the Veteran's hypertension is not causally related to nor has it been aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date. 

Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private and VA treatment and VA examinations.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at the October 2009 Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The evidence of record also includes a January 2005 statement from Jerald A. Young, M.D., FACC, a private (non-VA) cardiologist.  Although the primary focus of the cardiologist's statement relates to coronary artery disease (CAD), the cardiologist's statement indicates that stress may have an effect on the Veteran's blood pressure. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that the RO complied with the August 2011 Board remand directives.  The Board in May 2010 first directed the RO to afford the Veteran VA examination.  The subsequent VA examination in May 2010 was inadequate for rating purposes.  Subsequent to the August 2011 remand the Veteran was afforded a September 2011 VA examination, which as discussed in more detail below, found that the Veteran's hypertension was not related to service or the Veteran's PTSD or exposure to herbicides.  

Accordingly, the Board finds that there has been compliance with the August 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a) (1); 38 C.F.R. § 3.309(e) and accompanying Note 3.  The Veteran's DD 214 reflects that he served in Vietnam, and he thereby meets the criteria for presumptive herbicide exposure.  Id.  However, hypertension is not among the diseases presumptively related to herbicide exposure.  Id.  The presumptive provisions are liberalizing regulations and do not preclude the Veteran from showing direct causation based upon presumed herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The amended version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  


Background

The Veteran had several periods of service and multiple service examinations.  The service treatment records and the multiple service and flight examinations do not show any diagnosis for hypertension.  These examinations include: an October 1960 enlistment examination revealing blood pressure (BP) of 130/68; a December 1963 discharge examination revealing BP of 120/45; a September 1968 examination prior to discharge/reenlistment as a warrant officer revealing BP of 112/62; a November 1968 annual flight examination revealing BP of 120/72, 118/70, and 122/74; a September 1970 annual flight examination revealing BP of 136/74, 134/70, and 136/76;  October 1970 annual flight examination revealing BP of 120/60, 128/72, and 128/84.  

In addition, the November 1971 examination prior to discharge from his last period of active service showed that the Veteran's blood pressure was 120/60, 128/72, and 128/84.  The examination report was silent with respect to any findings of hypertension.  

The Veteran's November 1990 (National Guard) annual flight examination was normal showing that his blood pressure was 118/84, 124/80, and 128/82.  
A January 1990 annual flight examination was normal showing that the Veteran's BP was 130/82.  It is noted that three BP readings below were whited out.    

In reports of medical history contemporaneous to his in-service examinations, the Veteran expressly denied high blood pressure.  

In a September 2005 VA examination, the examiner noted a 20-year history of hypertension.  The Veteran underwent cardiac catherization and coronary artery bypass x 4 in 1998.  He subsequently had a CVA, which left his memory impaired.  

Examination revealed BP of 110/70, with normal heart tones without murmurs.  The diagnoses included three vessel CAD, SP coronary artery bypass graft x 4; and, hypertension.  The examiner noted that "I had made an arbitrary decision many years ago to confine these few cases of post traumatic stress disorder to those who either have a 100% rating or have an extreme amount of anxiety associated with post traumatic stress disorder.  Unfortunately, this patient does not meet either of my arbitrary criteria, and for that reason, I believe that I cannot in good conscience claim that his post traumatic stress disorder is the etiology of his coronary artery disease, or in fact his hypertension."

In a February 2008 VA examination, the examiner reviewed the claims file and medical history.  The examiner noted that the Veteran was diagnosed in August 1998 with CAD when a cardiac workup led to an emergency 4 vessel bypass at Marin General Hospital, California.  He had complications of a small postoperative stroke.  He has had no additional procedures.   He had been on medication for hypertension prior to his CAD.  Examination revealed BP of 146/82, with normal heart tones and a 3/6 systolic ejection murmur.  The diagnosis included hypertension, likely essential hypertension since the 1980s.  

In a February 2009 VA examination, the examiner reviewed the claims file and medical history noting a diagnosis of hypertension since the 1980s, well controlled on medication.  He reported having to be seen in the emergency room at least once a year over the past three years for elevated systolic BPs in the 200s and treated with medicine adjustments.  The examiner noted no documented hypertension urgency care per the medical records.   

Examination revealed BP of 134/73, 127/75, 126/84, with normal heart tones, rate, and rhythm with a 2/6 systolic ejection murmur.  The diagnosis was hypertension since the 80s, likely essential hypertension.  The examiner noted that the Veteran most likely had essential hypertension that is multifactorial in cause and causes are not well defined.  It is also a common disease in adults.  Certainly stress such as from PTSD can contribute to elevated BP, but this is not likely to cause sustained hypertension.  His notes document that overall his BP has been well controlled.  The examiner opined that, "It is the opinion of this examiner that his PTSD or stress from PTSD would be contributing less than 50% to hypertension."

She added that whether or not his PTSD aggravated his BP cannot be determined without resort to mere speculation.  "The examiner can only say that stress can elevate blood pressure transiently but generally does not cause prolonged and sustained hypertension."   

On remand, the Veteran was afforded a VA examination in September 2011.  The Veteran reported that approximately one year after returning from Vietnam he was told that he had high blood pressure during an unemployment examination.  He was started on high blood pressure medication approximately 1 year later and remains on continuous medications.

The examiner noted that it was unknown whether the Veteran had been diagnosed with 3 BP readings on 3 days.  The Veteran did not have a history of diastolic pressure predominantly 100 or higher.  Examination revealed BP of 155/78, 140/78, 138/75.   

The examiner noted that he had reviewed all the service records, claims file, CPRS, VA examinations, and rating decisions.  He opined that the Veteran's hypertension was less likely as not due to herbicide (Agent Orange) exposure during service. The rationale was that the present medical evidence and studies did not support an etiological link between hypertension and herbicide (Agent Orange) exposure during service.  The service treatment records from his enlistment examination in October 1960 through his release examination in December 1963 document the Veteran as having normal BP.  The service treatment records from his enlistment examination in September 1968 through his release examination in November 1971 document the Veteran as having normal BP.  There is no diagnosis of hypertension.

The annual flight examination dated February 1990 (National Guard) lists BP as 130/82 and shows the Veteran was qualified for flight status.  The examiner noted that the original BPs had been whited out.  The documented BP of 130/82 was written over the whited out BPs.  Additionally further down under the note section were 3 BPs also whited out but easily read as 155/93, 150/93, and 141/92.  The examiner noted that white out of medical records is not acceptable.

A November 1990 annual flight examination lists BP as 118/84, 124/ 80, and 128/82 and shows the Veteran was qualified for flight status.  The examination noted that the Veteran reported that he was not taking any medication. 

The examiner noted that the medical history provided by the Veteran reports that he had hypertension since 1971 and  on hypertensive medications since 1973.  This was not consistent with the medical records. The examiner concluded that the hypertension was not directly related to his military service.

The examiner opined that the Veteran's hypertension was less likely as not caused by or permanently worsened to any degree by his service connected PTSD.  The rationale was that although PTSD can cause temporary increase in BP, there was no medical evidence to support an etiological epidemiological link with PTSD as a cause of or risk factor for the diagnosis of hypertension or where PTSD permanently aggravated hypertension.

As noted, the evidence of record also includes a January 2005 statement from Dr. Young.  Although the primary focus of his statement relates to the Veteran's CAD, he also commented that "It is well know and accepted that stress, the associated levels of stress related hormones, and the effects of stress on the blood pressure are all prime contributors to coronary artery disease.  The statement indicates that stress may have an effect on the Veteran's blood pressure.
 
Analysis  

Initially, the Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Starting first with presumptive service connection, the Board notes that there is no evidence of hypertension within one year of service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.

The Board will now consider a direct nonpresumptive theory of entitlement.  In this case, there is no medical evidence of hypertension in service.  Further, there is no competent medical evidence linking any hypertension to active service.  After reviewing the claims file, and examining the Veteran, the September 2011 VA examiner clearly found that hypertension was not due to or caused by service.  There is no medical evidence of record to refute this opinion.  Given that the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellant review and of high probative value.  

The Veteran himself may believe that his hypertension is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating hypertension to active service, the Board notes that service connection could still be established on a direct basis upon a showing of continuity of symptomatology.  On this point, the Board finds it significant that the first post service medical evidence of hypertension is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

In this case, however, the Veteran has not provided any lay evidence of pertinent symptomatology.  For the most part, he has just provided conclusory statements indicating that his hypertension was related to service, PTSD, and/or herbicide exposure.   Nevertheless, in his September 2011 VA examination, he asserted that he received treatment for hypertension within a year of separation and has received continuous treatment since service.  However, this assertion is contradicted by the other evidence of record.  Again, service treatment records are silent with respect to any findings of hypertension and in his medical examination at discharge, there are no findings of any history of hypertension.  If he had in fact been treated for hypertension in service, it would be reasonable to assume that he would have reported it at that time.  Moreover, in his 1990 and 1991 National Guard flight examinations he indicated that he was not diagnosed with hypertension nor was taking any blood pressure medications.  These examinations 19 and 20 years after active service separation clearly contradicts his claim of having been diagnosed with hypertension within 1 year of service and receiving continuous treatment since 1973.  Given these inconsistencies, the Veteran's statements are not considered credible and, in turn, have no probative value.  For the above reasons then, service connection on a direct basis must fail.  

The Board will now consider whether the claim may be allowed on a secondary basis.  On this question, the September 2011 VA examination clearly found that the Veteran's hypertension was not caused by or aggravated by his service-connected PTSD or herbicide exposure.  The examination report sets forth detailed examination findings in a manner which, in the aggregate, allows for informed appellate review under applicable VA laws and regulations.  The examiner clearly determined that while PTSD may temporarily elevate blood pressure readings, it was not likely the cause of permanent hypertension.  Moreover, the examiner explained that such relationship would be even further unlikely in cases such as this, where the onset of hypertension was delayed.  Thus, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board has also considered Dr. Young's January 2005 statement indicating that stress may have an effect on the Veteran's blood pressure.  

In evaluating the probative value of medical opinion evidence, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches should be taken into consideration.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995). 

To the extent that Dr. Young's opinion, which can be interpreted as stating that service-connected PTSD has the potential to at least effect the Veteran's blood pressure, such is not sufficient to place the evidence in equipoise. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

In contrast, the VA opinion in September 2011 concluded, after review of the claims file as well as the relevant medical history, that there was no supportive evidence of an association between PTSD and hypertension.  He explained that while there were many associations and possible links mentioned, there was a lack of conclusive supporting data for a direct or causal link.   

The Board has also considered the Veteran's statements that he believes his hypertension is due to his service-connected PTSD.  However, given that he does not have any medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his hypertension is secondary to his service-connected PTSD, as such extends beyond that capable of lay observation.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension under a presumptive, direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.  


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


